                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                      )
                Plaintiff,                     )        CAUSE NO.: 1:17-CR-00172-001
                                               )        VSM #15989-028
                                               )
               v.                              )
                                               )        BEFORE THE HONORABLE
THOMAS J. BUCK,                                )        JAMES R. SWEENEY, II, JUDGE
                       Defendant.              )        US DISTRICT COURT, SOUTHERN
                                               )        DISTRICT OF INDIANA

                     MOTION FOR COMPASSIONATE RELEASE OR
                       PLACEMENT IN HOME CONFINEMENT

       Comes now, Robert W. Hammerle, Mr. Buck’s trial attorney, and in support of the

Motion filed “Motion for Compassionate Release or Placement in Home Confinement” filed by

Patrick A. Shoulders, as a friend of the Court files the attached New York Times article (Exhibit

A) relating to the coronavirus crisis inside prisons.


                                                        Respectfully submitted,

                                                        /s/ Robert W. Hammerle
                                                        Robert W. Hammerle, Atty. No 7424-49
                                                        Hackman Hulett LLP
                                                        135 North Pennsylvania Street, Suite 1610
                                                        Indianapolis, IN 46204
                                                        T 317-636-5401
                                                        Email: rhammerle@hhlaw-in.com
                               CERTIFICATE OF SERVICE

       The undersigned hereby certified of a true and complete copy was duly served upon the
following counsel of record through the CM/ECF on this 26th day of June, 2020.

       Josh J. Minkler, United States Attorney
       Nicholas J. Linder
       Southern District of Indiana
       10 W. Market Street, Ste. 2100
       Indianapolis, IN 46204

       Patrick A. Shoulders
       20 NW First Street, 9th Floor
       PO Box 916
       Evansville, IN 47706
                                                  /s/ Robert W. Hammerle
                                                  Robert W. Hammerle
                                                  Hackman Hulett LLP
                                                  135 North Pennsylvania Street, Suite 1610
                                                  Indianapolis, IN 46204
